DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.
Applicant argues “There is no discussion of "parsing" or any explanation as to how "the computing device" makes the determination of "whether the audio data is in an ambisonic format." Moreover, there is no discussion of how "the ambisonic audio" is decoded and/or processed, but even assuming that such processing involves rendering, there is no disclosure or suggestion that amounts to the foregoing subject matter of amended claim 19.” Examiner respectfully disagrees. McCauley teaches at least in 514 of Fig. 10, determiniing “is audio data in Ambisonic format?” The Fig. 10 also shows determination of the format of audio data is based on the received audio data (504 of Fig. 10). Examiner therefore notes, without analyzing and parsing information on at least part of the received audio, the determination of the format wouldn’t have been possible).  Applicant makes no specific claim on what “parsing” a portion of the encoded audio data entails. 
For at least these reasons, Examiner respectfully maintains the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 19-21, 25, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCauley et al. (US 2017/0347219).
Claim 1
McCauley teaches a device for rendering audio data, the device comprising: 
a memory configured to store encoded audio data of an encoded audio bitstream ([0024] The computing device 80 may comprise memory and/or processing components for performing video and/or audio encoding operations…The computing device 80 may be configured to perform operations to encode and/or decode an immersive video (e.g., spherical video frames) and/or an immersive sound field.); and 
one or more processors in communication with the memory ([0024], memory and/or processing components), the one or more processors being configured to: 
parse a portion of the encoded audio data stored to the memory to select a renderer for the encoded audio data (at least 514 of Fig. 10, “is audio data in Ambisonic format?” Fig. 10 also shows determination of the format of audio data based on the received audio data (504 of Fig. 10). Examiner notes, without analyzing and parsing information on at least part of the received audio, the determination of the format wouldn’t have been possible), the selected renderer comprising one of an object-based renderer or an ambisonic renderer used during production of at least a portion of the encoded audio data ([0074] In the decision state 514, the computing device 80 and/or the playback interface 100 may determine whether the audio data is in an ambisonic format. If the audio data is in the ambisonic format, the method 500 may move to the state 516. In the state 516, the computing device 80 and/or the playback interface 100 may selectively decode and/or process the ambisonic audio that is in the viewport 180. [0075] In the decision state 514, if the audio data is not in the ambisonic format (e.g., the audio is in an object-
render the encoded audio data using the selected renderer to generate one or more rendered speaker feeds ([0070] Referring to FIG. 10, a method (or process) 500 is shown. The method 500 may perform selective audio rendering of ambisonic and/or object-based audio sources. [0052] The selective audio reproduction performed by the computing device 80 may result in the audio sources within the viewport 180 (e.g., the audio source 152c and the audio source 152f) being played through the audio output device (e.g., the speakers 90a-90b). ); and 
Claim 2
McCauley teaches the device of claim 1, further comprising an interface in communication with the memory, the interface being configured to receive the encoded audio bitstream ([0076]The computing device 80 and/or the playback interface 100 may enable the user to output the immersive sound field to an audio output stream.).  
Claim 3
McCauley teaches the device of claim 1, further comprising one or more loudspeakers in communication with the one or more processors, the one or more loudspeakers being configured to output the one or more rendered speaker feeds (90a and 90b of Fig. 1).  
Claim 4
McCauley teaches the device of claim 1, wherein the one or more processors comprise processing circuitry (abstract: The computing device may comprise one or more processors).  
Claim 5

Claim 9
McCauley teaches the device of claim 1, wherein the one or more processors are further configured to obtain a rendering matrix from the parsed portion of the encoded audio data, the obtained rendering matrix representing the selected renderer (Examiner notes “rendering matrix” is interpreted as information indicating a type of format to render. See 514, 518, and 516 of Fig. 10).  
Claim 19
	This claim recites substantially the same limitations as those provided in claim 1 above, and therefore it is rejected for the same reasons.
Claim 20
	This claim recites substantially the same limitations as those provided in claim 2 above, and therefore it is rejected for the same reasons.
Claim 21
	This claim recites substantially the same limitations as those provided in claim 3 above, and therefore it is rejected for the same reasons.
Claim 25
	This claim recites substantially the same limitations as those provided in claim 9 above, and therefore it is rejected for the same reasons.
Claim 29

Claim 30
	This claim recites substantially the same limitations as those provided in claim 1 above, and therefore it is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10-15, 18, 22-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley et al. (US 2017/0347219) in view of Chon et al. (US 2018/0091917).
Claim 6
McCauley teaches the device of claim 1, except wherein the one or more processors are further configured to parse metadata of the encoded audio data to select the renderer.
Chon teaches in [0117] FIG. 6 illustrates a structure of a header parameter according to an embodiment of the present disclosure. [0118] A header parameter may include information for each of types of components included in an audio signal. For example, the header parameter may include information for each of an entire audio signal, an ambisonic signal, an object signal, and a channel signal. In detail, the header parameter indicating the entire audio signal may be referred to as GAO_HDR. [0123] When the number of components according to the types of components indicated by GAO_HDR is at least one, header parameters corresponding to transferred to the audio signal processing device together with GAO_HDR. In detail, when the number of components according to the types of components is at least one, GAO_HDR may include the header parameters corresponding to respective components. Further, when the number of components according to the types of components is at least one, GAO_HDR may include link information connecting the header parameters corresponding to respective components. See also [0135]-[0136] and Fig. 8. [0147], Here, the audio renderer of the audio signal processing device may receive the metadata using a metadata interface. Furthermore, the audio renderer of the audio signal processing device renders the audio signal on the basis of the metadata. [0156] In the embodiment of FIG. 12, the parser of the audio signal processing device may obtain the metadata from the audio bitstream. An audio renderer of the audio signal processing device may receive the metadata from the parser. In the embodiment of FIG. 13, an audio decoder of the audio signal processing device may obtain the metadata from the audio bitstream. An audio renderer of the audio signal processing device may receive the metadata from the audio decoder of the audio signal processing device. In the embodiments of the FIGS. 12 and 13, other operations of the audio signal processing device and the image signal processing device may be the same as those of the embodiment described above with reference to FIG. 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate rendering based on metadata analysis as taught by Chon with the device of McCauley because doing so would have provided a way to render audio signal components on the basis of the metadata ([0168] of Chon).


Claim 7

Chon teaches in [0086] In another specific embodiment, the audio signal processing device may output only the ambisonic signal without the object signal. For instance, the ambisonic signal may be FoA signals. Assuming that the ambisonic signal includes all sounds collected from one point in a space, the ambisonic signal may include signal components corresponding to the object signal. Therefore, the audio signal processing device may reproduce a sound object corresponding to the object signal by processing only the ambisonic signal without processing the object signal in the manner of the above-mentioned embodiment. [0147], Here, the audio renderer of the audio signal processing device may receive the metadata using a metadata interface. Furthermore, the audio renderer of the audio signal processing device renders the audio signal on the basis of the metadata. [0171], In the embodiment of FIG. 17D, a renderer of the audio signal processing device which renders an audio signal may render audio signal components OBJ/HOA/CHN Audio included in the tracks of the AAC file on the basis of metadata OBJ/HOA/CHN Metadata.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate rendering based on metadata analysis as taught by Chon with the device of McCauley because doing so would have provided a way to render audio signal components on the basis of the metadata ([0168] of Chon).


Claim 8
McCauley in view of Chon further suggests the device of claim 7, wherein the one or more processors are configured to: parse a RendererFlag_ENTIRE_SEPARATE flag; based on a 
Claim 10

Chon teaches in tables in page 10 regarding metadata- “format”, “Name”, corresponding to the claimed rendererID syntax element.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate rendering based on metadata analysis as taught by Chon with the device of McCauley because doing so would have provided a way to render audio signal components on the basis of the metadata ([0168] of Chon).
Claim 11
McCauley in view of Chon further suggests the device of claim 10, wherein the one or more processors are further configured to select the renderer by matching a value of the rendererID syntax element to an entry of multiple entries of a codebook ([0088] of Chon, The audio signal processing device may render an audio signal to simulate a sound source located in a virtual space. Here, the audio signal processing device may require information for rendering the audio signal. The information for rendering the audio signal may be transferred in a format of metadata, and the audio signal processing device may render the audio signal on the basis of the metadata. In particular, the metadata may include information about a rendering method intended by a content producer and information about a rendering environment. [0147] of Chon, Here, the audio renderer of the audio signal processing device may receive the metadata using a metadata interface. Furthermore, the audio renderer of the audio signal processing device renders the audio signal on the basis of the metadata. [0167] of Chon, Furthermore, the metadata may be used to render an audio signal.).  

McCauley teaches the device of claim 1, except wherein the one or more processors are further configured to: obtain a SoftRendererParameter_OBJ_HOA flag from the parsed portion of the encoded audio data; determine, based on a value of the SoftRendererParameter_OBJHOA flag, that portions of the encoded audio data are to be rendered using the object-based renderer and the ambisonic renderer; and generate the one or more rendered speaker feeds using a weighted combination of rendered object-domain audio data and rendered ambisonic-domain audio data obtained from the portions of the encoded audio data.  
Examiner first notes claim does not define what the “SoftRendererParameter_OBJ_HOA” is, and if the weights change based on the value of the flag, for example. See “G” in Tables in page 11- “G Indicate a relative mixing gain value which is applied when an object signal is rendered” and page 12- “G Indicate a relative mixing gain value which is applied when an ambisonic signal/channel signal is rendered”. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate rendering based on metadata analysis as taught by Chon with the device of McCauley because doing so would have provided a way to render audio signal components on the basis of the metadata ([0168] of Chon).
Claim 13
McCauley in view of Chon further suggests the device of claim 12, wherein the one or more processors are further configured to determine a weighting associated with the weighted combination based on 1414-619US01Docket No.: 184313 62a value of an alpha syntax element obtained from the parsed portion of the encoded video data (See Fig. 13 of Chon, Video input; Chon’s “G” in Table in page 11- “G mixing gain value which is applied when an object signal is rendered” and Table in page 12- “G Indicate a relative mixing gain value which is applied when an ambisonic signal/channel signal is rendered”).  
Claim 14
McCauley teaches the device of claim 1, wherein the selected renderer is the ambisonic renderer (516 of Fig. 10), but may not clearly detail wherein the one or more processors are further configured to: decode a portion of the encoded audio data stored to the memory to reconstruct decoded object-based audio data and object metadata associated with the decoded object-based audio data; convert the decoded object-based audio and the object metadata into an ambisonic domain to form ambisonic-domain audio data; and render the ambisonic-domain audio data using the ambisonic renderer to generate the one or more rendered speaker feeds. 
 Chon teaches in [0086] The audio signal processing device may convert the object signal into an ambisonic signal format to output the ambisonic signal and the object signal converted into the ambisonic signal format. For example, the ambisonic signal and the object signal converted into the ambisonic signal format may be HoA signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate rendering based on metadata analysis as taught by Chon with the device of McCauley because doing so would have provided a way to render audio signal components on the basis of the metadata ([0168] of Chon).


Claim 15
McCauley teaches the device of claim 1, wherein the one or more processors are configured to: obtain a rendering matrix from the parsed portion of the encoded audio data, the obtained rendering matrix representing the selected renderer (Examiner notes “rendering matrix” 
McCauley does not specifically detail parse a RendererFlag_Transmitted_Reference flag; based on a value of the RendererFlagTransmitted_Reference flag being equal to 1, use the obtained rendering matrix to render the encoded audio data; and based on a value of the RendererFlagTransmitted_Reference flag being equal to 0, use a reference renderer to render the encoded audio data.  
Chon teaches parse a RendererFlag_Transmitted_Reference flag; based on a value of the RendererFlagTransmitted_Reference flag being equal to 1, use the obtained rendering matrix to render the encoded audio data ([0102], [0102] The audio signal processing device may render an audio signal on the basis of a difference between the reference device characteristic parameter and the characteristic of the audio signal processing device.); and based on a value of the RendererFlagTransmitted_Reference flag being equal to 0, use a reference renderer to render the encoded audio data ([0102] In another still embodiment, the audio signal processing device may adjust an output level of the audio signal processing device on the basis of a loudness level indicated by the reference device characteristic parameter. For example, the audio signal processing device may adjust the output level of the audio signal processing device to the loudness level indicated by the reference device characteristic parameter. [0103] The audio signal processing device may select one of a plurality of reference device characteristic parameter sets and may use metadata corresponding to the selected reference device characteristic parameter set to render an audio signal.)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate rendering based on metadata analysis as taught by Chon with 
Claim 18
McCauley teaches the  device of claim 1, except wherein the ambisonic renderer includes a higher order ambisonic renderer.
Chon teaches in [0081] In detail, the ambisonic signal may represent either an FoA signal or an HoA signal.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate rendering based on metadata analysis as taught by Chon with the device of McCauley because doing so would have provided a more immersive experience.
Claim 22
	This claim recites substantially the same limitations as those provided in claim 6 above, and therefore it is rejected for the same reasons.
Claim 23
	This claim recites substantially the same limitations as those provided in claim 7 above, and therefore it is rejected for the same reasons.
Claim 24
	This claim recites substantially the same limitations as those provided in claim 8 above, and therefore it is rejected for the same reasons.
Claim 26
	This claim recites substantially the same limitations as those provided in claim 10 above, and therefore it is rejected for the same reasons.
Claim 27
.
Claims 16-17, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley et al. (US 2017/0347219) in view of De Bruijn et al. (US 2016/0080886).
Claim 16
McCauley teaches the device of claim 1, wherein the one or more processors are configured to: obtain a rendering matrix from the parsed portion of the encoded audio data, the obtained rendering matrix representing the selected renderer (Examiner notes “rendering matrix” is interpreted as information indicating a type of format to render. See 514, 518, and 516 of Fig. 10); but does not explicitly detail parse a RendererFlag_External_Internal flag; based on a value of the RendererFlag_ ExternalInternal flag being equal to 1, determine that the selected renderer is an external renderer; and based on the value of the RendererFlag_ ExternalInternal flag being equal to 0, determine that the selected renderer is an external renderer.
De Bruijn teaches in [0128] In the example, the audio component is fed to a plurality of rendering engines 801 (in the specific example four rendering engines are shown but it will be appreciated that more or less may be used in other embodiments). Each of the rendering engines 801 is coupled to a switch which is controlled by the render controller 709. In the example, each of the rendering engines 801 may perform a rendering algorithm to generate the corresponding drive signal for the loudspeaker 703. Thus, the switch 803 receives drive signals generated in accordance with all the possible rendering modes. It then selects the drive signal which corresponds to the rendering mode that has been selected by the render controller 709 and outputs this. The output of the switch 803 is coupled to a combiner 805 which in the specific example is a summation unit. The combiner 805 may receive corresponding drive signal 0129] It will be appreciated that in other examples, the switching may be performed prior to the rendering, i.e. the switch may be at the input to the rendering engines 801. Thus, only the rendering engine corresponding to the rendering mode selected by the render controller 709 is activated to generate a drive signal for the audio component, and the resulting output of this rendering engine is coupled to the combiner 805. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate different renderers as taught by De Bruijn with the device of McCauley because doing so would have provided a way to allow only the rendering engine corresponding to the rendering mode selected by the render controller 709 is activated to generate a drive signal for the audio component ([0129] of De Bruijn).
Claim 17
McCauley in view of De Bruijn teaches the device of claim 16, wherein the value of the RendererFlag_ ExternalInternal flag is equal to 1, and wherein the one or more processors are configured to:  1414-619US01Docket No.: 184313 63 determine that the external renderer is unavailable for rendering the encoded audio data; and based on the external renderer being unavailable for rendering the encoded audio data, determine that the selected renderer is a reference renderer ([0129] of De Bruijn,  It will be appreciated that in other examples, the switching may be performed prior to the rendering, i.e. the switch may be at the input to the rendering engines 801. Thus, only the rendering engine corresponding to the rendering mode selected by the render controller 709 is activated to generate a drive signal for the audio component, and the resulting output of this rendering engine is coupled to the combiner 805 [0152] The receiver 705 may thus receive such audio type appropriate rendering modes. Accordingly, the render controller 709 may select different rendering modes for one loudspeaker 703 for at least two audio components that are of different types. [0153] In some embodiments, the render controller 709 may comprise a different set of rendering modes to choose from for the different audio types. For example, for an audio channel a first set of rendering modes may be available for selection by the render controller 709, for an audio object a different set of rendering modes may be available, and for an audio scene object yet another set of rendering modes may be available. [0174] Thus, in some embodiments, the render controller 709 may determine the position of each loudspeaker relative to the default position. If the difference is below a given threshold (which may be predetermined or may be adapted dynamically), the default rendering mode is selected.).  
Claim 28
This claim recites substantially the same limitations as those provided in combination in claims 17 and 18, and therefore it is rejected for the same reasons. McCauley teaches the method of claim 19, further comprising: obtaining, by the one or more processors of the device, a rendering matrix from the parsed portion of the encoded audio data, the obtained rendering matrix representing the selected renderer (Examiner notes “rendering matrix” is interpreted as information indicating a type of format to render. See 514, 518, and 516 of Fig. 10); but does not explicitly detail parsing, by the one or more processors of the device, a RendererFlagExternal_Internal flag; based on a value of the RendererFlagExternal_Internal flag being equal to 1: determining, by the one or more processors of the device, that the external renderer is unavailable for rendering the encoded audio data; and based on the external renderer 
	De Bruijn teaches in [0129] of De Bruijn,  It will be appreciated that in other examples, the switching may be performed prior to the rendering, i.e. the switch may be at the input to the rendering engines 801. Thus, only the rendering engine corresponding to the rendering mode selected by the render controller 709 is activated to generate a drive signal for the audio component, and the resulting output of this rendering engine is coupled to the combiner 805 [0152] The receiver 705 may thus receive such audio type indication data and feed this to the render controller 709 which uses it when selecting the appropriate rendering modes. Accordingly, the render controller 709 may select different rendering modes for one loudspeaker 703 for at least two audio components that are of different types. [0153] In some embodiments, the render controller 709 may comprise a different set of rendering modes to choose from for the different audio types. For example, for an audio channel a first set of rendering modes may be available for selection by the render controller 709, for an audio object a different set of rendering modes may be available, and for an audio scene object yet another set of rendering modes may be available. [0174] Thus, in some embodiments, the render controller 709 may determine the position of each loudspeaker relative to the default position. If the difference is below a given threshold (which may be predetermined or may be adapted dynamically), the default rendering mode is selected.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate different renderers as taught by De Bruijn with the device of McCauley because doing so would have provided a way to allow only the rendering engine .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H MAUNG/Primary Examiner, Art Unit 2654